59752: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 59752


Short Caption:DEJA VU SHOWGIRLS OF LV, LLC VS. NEV. DEP'T OF TAXATIONClassification:Civil Appeal - General - Other


Related Case(s):60037


Lower Court Case(s):Clark Co. - Eighth Judicial District - A554970Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:12/20/2011 / Schofield, PaulSP Status:Completed


Oral Argument:01/08/2014 at 10:00 AMOral Argument Location:Carson City


Submission Date:01/08/2014How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantCrazy Horse Too Gentlemen's ClubWilliam H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantD. Westwood, Inc.William H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantDeja Vu ShowgirlsWilliam H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantDeja Vu Showgirls of Las Vegas, LLCWilliam H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantK-Kel, Inc.William H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantLittle DarlingsWilliam H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantLittle Darlings of Las Vegas, LLCWilliam H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantOlympus GardenWilliam H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantOlympus Garden, Inc.William H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantSapphireWilliam H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantScoresWilliam H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantSHAC, LLCWilliam H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantSpearmint Rhino Gentlemen's ClubWilliam H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantThe Power Company, Inc.William H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantTreasuresWilliam H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


RespondentNevada Department of TaxationCatherine Cortez Masto
							(Attorney General/Carson City)
						Blake A. Doerr
							(Attorney General/Las Vegas)
						David J. Pope
							(Attorney General/Las Vegas)
						Vivienne Rakowsky


RespondentNevada Tax CommissionCatherine Cortez Masto
							(Attorney General/Carson City)
						Blake A. Doerr
							(Attorney General/Las Vegas)
						David J. Pope
							(Attorney General/Las Vegas)
						Vivienne Rakowsky


RespondentThe State of Nevada Board of ExaminersCatherine Cortez Masto
							(Attorney General/Carson City)
						Blake A. Doerr
							(Attorney General/Las Vegas)
						David J. Pope
							(Attorney General/Las Vegas)
						Vivienne Rakowsky



14-30948: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


11/30/2011Filing FeeFiling fee due for Appeal.


11/30/2011Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.11-36686




11/30/2011Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.11-36689




12/09/2011Filing FeeFiling Fee Paid. $250.00 from Law Offices of William H. Brown.  Check no. 1466.


12/15/2011Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: July 31, 2008; November 13, 2008; December 11, 2008; January 15, 2009; February 12, 2009; April 2, 2009; April 16, 2009; June 17, 2009; November 13, 2009; June 30, 2010; August 12, 2010; August 24, 2010; December 9, 2010; December 28, 2010; January 13,2 011; February 10, 2011; March 15, 2011; June 24, 2011; August 16, 2011; August 23, 2011; November 8, 2011 and November 10, 2011.   To Court Reporter:  Yvette Sison-Britt.11-38478




12/15/2011Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.  (Docketing Statement mailed to counsel for appellant.)11-38602




12/20/2011Docketing StatementFiled Docketing Statement Civil Appeals.11-39204




12/20/2011Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: Paul H. Schofield.11-39233




01/18/2012TranscriptFiled Notice from Court Reporter. Yvette Sison-Britt stating that the requested transcripts were delivered.  Dates of transcripts: July 31, 2008; November 13, 2008; August 12, 2010; December 9, 2010; December 28, 2010 and January 12, 2011.  Hearing dates for December 11, 2008; January 15, 2009; February 12, 2009; April 2, 2009 and April 16, 2009 were all heard in chambers therefore no transcript can be produced.12-01871




01/31/2012Settlement NoticeIssued Notice: ECAR. Issued Notice to Settlement Judge Paul Schofield to file Early Case Assessment Report.  Due: 5 days.12-03286




02/02/2012Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference will be scheduled.  Nos. 59752/60037.12-03651




02/06/2012Notice/IncomingFiled Notice to Appear for Mandatory Settlement Conference.  April 17, 2012 at 10:00 a.m.  Nos. 59752 and 60037.12-03961




02/23/2012Notice/IncomingFiled Certificate of Service of a complete copy of all papers and documents filed with the Supreme Court on Settlement Judge.12-05783




04/02/2012Notice/IncomingFiled Amended Notice to Appear for Mandatory Settlement Conference.  April 18, 2012 at 1:00 p.m.  Nos. 59752/60037.12-10376




04/20/2012Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.  Nos. 59752/60037.12-12746




09/05/2012Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellants: 10 days transcript request; 70 days opening brief and appendix.  Fn3 [Upon completion of briefing, this appeal may be consolidated for purposes of disposition with the related appeal in Docket No. 60037.  If the parties believe these matters should be consolidated for all appellate purposes, they may file an appropriate stipulation or motion.]12-27994




11/07/2012MotionFiled Request for Extension of Time to File Opening Brief and Appendix.12-35212




11/07/2012Notice/OutgoingIssued Notice Motion Approved.  Opening Brief and Appendix due: December 14, 2012.12-35231




12/04/2012MotionFiled Stipulation for Extension of Time (Second Request - 30 days).12-38106




12/11/2012Order/ProceduralFiled Order Granting Motion for Extension of Time. Appellants' opening brief and appendix due: January 4, 2013.12-38946




01/03/2013MotionFiled Voluntary Dismissal of Appellant D.I. Food & Beverage, LLC.13-00213




01/04/2013AppendixFiled Appellants' Appendix, Volume 1.13-00352




01/04/2013AppendixFiled Appellants' Appendix, Volume 2.13-00353




01/04/2013AppendixFiled Appellants' Appendix, Volume 3.13-00354




01/04/2013AppendixFiled Appellants' Appendix, Volume 4.13-00355




01/04/2013AppendixFiled Appellants' Appendix, Volume 5.13-00356




01/04/2013AppendixFiled Appellants' Appendix, Volume 6.13-00357




01/04/2013AppendixFiled Appellants' Appendix, Volume 7.13-00362




01/04/2013AppendixFiled Appellants' Appendix, Volume 8.13-00363




01/04/2013AppendixFiled Appellants' Appendix, Volume 9.13-00364




01/04/2013AppendixFiled Appellants' Appendix, Volume 10.13-00365




01/04/2013AppendixFiled Appellants' Appendix, Volume 11.13-00366




01/04/2013AppendixFiled Appellants' Appendix, Volume 12.13-00367




01/04/2013AppendixFiled Appellants' Appendix, Volume 13.13-00368




01/04/2013AppendixFiled Appellants' Appendix, Volume 14.13-00369




01/04/2013AppendixFiled Appellants' Appendix, Volume 15.13-00370




01/04/2013AppendixFiled Appellants' Appendix, Volume 16.13-00371




01/04/2013AppendixFiled Appellants' Appendix, Volume 17.13-00372




01/04/2013AppendixFiled Appellants' Appendix, Volume 18.13-00373




01/04/2013AppendixFiled Appellants' Appendix, Volume 19.13-00374




01/04/2013AppendixFiled Appellants' Appendix, Volume 20.13-00375




01/04/2013AppendixFiled Appellants' Appendix, Volume 21.13-00376




01/04/2013BriefFiled Appellants' Opening Brief.13-00377




01/24/2013Order/ProceduralFiled Order Dismissing Appeal in Part. We dismiss this appeal as to D.I. Food & Beverage of Las Vegas, LLC, with the parties to bear their own costs and fees. The clerk of this court shall modify the caption to reflect this partial dismissal.13-02518




02/04/2013MotionFiled Stipulation for Extension of Time.13-03611




02/04/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved. (Answering Brief due: February 25, 2013)13-03613




02/22/2013MotionFiled Stipulation for Extension of Time to File Answering Brief.13-05663




03/04/2013BriefReceived Respondents' Answering Brief (via E-Flex). (FILED PER ORDER 3/15/13)


03/04/2013AppendixReceived Appendix to Answering Brief - Respondents' Appendix (via E-Flex). (FILED PER ORDER 3/15/13)


03/15/2013Order/ProceduralFiled Order Approving Stipulation for Extension of Time. The clerk of this court shall file the answering brief and appendix, provisionally received in this court on March 4, 2013.13-07939




03/15/2013BriefFiled Respondents' Answering Brief.13-07940




03/15/2013AppendixFiled Respondents' Appendix.13-07941




04/02/2013MotionFiled Stipulation for Extension of Time-Appellants' Reply Brief- NRAP 31(b)(2).13-09592




04/03/2013Notice/OutgoingIssued Notice Motion/Stipulation  Appellants' Reply Brief due May 15, 2013.13-09833




05/16/2013BriefFiled Appellants' Reply Brief.13-14498




05/16/2013Case Status UpdateBriefing Completed/To Screening.


10/28/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.13-32230




11/05/2013Notice/IncomingFiled Notice to the Court. (In regards to scheduling of oral argument)13-33258




11/12/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Argument is scheduled for Wednesday, January 8, 2014, at 10:00 a.m. in Carson City, for 30 minutes.13-33711




12/17/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-38248




01/08/2014Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


09/18/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Douglas, J. Majority: Douglas/Gibbons/Pickering/Hardesty/Parraguirre/Cherry/Saitta. 130 Nev. Adv. Opn. No. 72. EN BANC14-30948




10/13/2014RemittiturIssued Remittitur.14-33846




10/13/2014Case Status UpdateRemittitur Issued/Case Closed.


10/24/2014RemittiturFiled Remittitur. Received by District Court Clerk on October 17, 2014.14-33846